Exhibit 10.8

ENTRADE, INC.

STOCK INCENTIVE PLAN

1. General Purpose of the Plan and Definitions.

(a) General Purpose. The purpose of this Stock Incentive Plan (the “Plan”) is to
encourage and enable the officers, employees, directors, consultants and
advisors of Entrade Inc., a Pennsylvania corporation (the “Company”) and its
Subsidiaries upon whose judgment, initiative and efforts the Company largely
depends for the successful conduct of its business to acquire a proprietary
interest in the Company. It is anticipated that providing such persons with a
direct stake in the Company’s welfare will assure a closer identification of
their interests with those of the Company, thereby stimulating their efforts on
the Company’s behalf and strengthening their desire to remain with the Company.
The Plan is intended to comply with the conditions and requirements for employee
benefit plans under Rule 16b-3, promulgated under Section 16 of the Act. Any
Options issued pursuant to the Plan are intended to constitute either Incentive
Stock Options or Non-Qualified Stock Options, as determined by the Committee, or
the Board, if no Committee has been appointed, at the time of Award, as
specified in the instrument(s) evidencing the Award.

(b) Definitions. The following terms shall be defined as set forth below:

“Act” means the Securities Exchange Act of 1934, as amended.

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options and Non-Qualified Stock
Options.

“Board” means the Board of Directors of the Company.

“Cause” shall have the meaning ascribed to it in any employment, consulting or
similar agreement between the Company and the applicable recipient. If no such
agreement exists, “Cause” shall mean the breach of Company policy, the
conviction of any crime which, in the sole discretion of the Company, presents
the Company in a bad light, excessive absenteeism, or the failure to adequately
perform ones job function, as determined by the Board, or in the case of a Board
member, by the remainder of the Board.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

“Committee” shall mean the Committee appointed by the Board in accordance with
this Plan, if one is appointed.

“Disability” means disability as set forth in Section 22(e)(3) of the Code.

“Effective Date” means the date on which the Plan is approved by Board of
Directors of the Company.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the related rules, regulations and interpretations.

“Fair Market Value” on any given date means the last reported sale price at
which Stock is traded on such date or, if no Stock is traded on such date, the
most recent date on which Stock was traded. In the absence of an established
market for the Stock, the Fair Market Value of a share of Stock shall be
determined by the Board or the Committee, in its sole and absolute discretion.



--------------------------------------------------------------------------------

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

“Non-Employee Director” shall have the meaning set forth in Rule 16b-3(b)(3)(i)
promulgated by the Securities and Exchange Commission under the Act, or any
successor definition adopted by the Securities and Exchange Commission;
provided, however, that the Board or the Committee may, to the extent that it
deems necessary to comply with Section 162(m) of the Code or regulations
thereunder, require that each “Non-Employee Director” also be an “outside
director” as that term is defined in regulations under Section 162(m) of the
Code.

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

“Stock” or “Shares” means the Common Stock, $.001 par value per share, of the
Company, subject to adjustments pursuant to Section 3.

“Subsidiary” means any corporation or other entity (other than the Company) in
any unbroken chain of corporations or other entities, beginning with the Company
if each of the corporations or entities (other than the last corporation or
entity in the unbroken chain) owns stock or other interests possessing 50% or
more of the total combined voting power of all classes of stock or other
interests in one of the other corporations or entities in the chain.

2. Administration of Plan: Board Authority to Select Participants and Determine
Awards.

(a) Administration. The Plan will be administered by the Board. The Board may,
but shall not be required to, at any time appoint a Committee consisting of not
less than two members of the Board to administer the Plan on behalf of the
Board; provided, however, that if the Company has a class of securities required
to be registered under Section 12 of the Act, all members of any Committee
established pursuant to this Section 2(a) will be Non-Employee Directors. If the
Board appoints a Committee pursuant to this Section 2(a), that Committee will
possess all of the power and authority of, and will be authorized to take any
and all actions required to be taken hereunder by, the Board, subject to such
terms and conditions as the Board may prescribe.

Members of any Committee established pursuant to this Section 2(a) will serve
for such period of time as the Board may determine. Members of the Board or the
Committee who are eligible for Options or have been awarded Options may vote on
any matters affecting the administration of the Plan or the Award of any Options
pursuant to the Plan, except that no such member shall act upon the Award of an
Option to himself or herself, but any such member may be counted in determining
the existence of a quorum at any meeting of the Board or Committee during which
action is taken with respect to the Award of Options to himself or herself.

From time to time the Board may increase the size of the Committee and appoint
additional members thereto, remove members (with or without cause) and appoint
new members in substitution therefor, fill vacancies however caused, or remove
all members of the Committee and thereafter directly administer the Plan.

(b) Powers of the Board. The Board shall have the power and authority to grant
Awards consistent with the terms of the Plan, including the power and authority:

(i) to select the officers, other employees, directors, consultants and advisors
of the Company and its Subsidiaries to whom Awards may from time to time be
granted;

 

2



--------------------------------------------------------------------------------

(ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options or any combination of the
foregoing, granted to any one or more participants;

(iii) to determine the number of shares to be covered by any Award; to determine
and modify the terms and conditions, including restrictions, not inconsistent
with the terms of the Plan, of any Award, which terms and conditions may differ
among individual Awards and participants, and to approve the form of written
instruments evidencing the Awards;

(iv) to accelerate the exercisability or vesting of all or any portion of any
Stock Option;

(v) subject to the provisions of Section 5, to extend the period in which Stock
Options may be exercised;

(vi) to adopt, alter and repeal such rules, guidelines and practices for
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; to interpret the terms and provisions of the Plan and any Award
(including related written instruments); to make all determinations it deems
advisable for the administration of the Plan; to decide all disputes arising in
connection with the Plan; and to otherwise supervise the administration of the
Plan.

(c) Effect of the Board’s or Committee’s Decision. All decisions and
interpretations of the Board shall be binding on all persons, including the
Company and Plan participants.

(d) Limitation of Liability. No member of the Board or of the Committee shall be
liable for any good faith determination, act or failure to act in connection
with the Plan or any Award hereunder.

3. Shares Issuable under the Plan; Merger; Substitution.

(a) Shares Issuable. The maximum number of shares of Stock reserved and
available for issuance under the Plan is 12,000,000 shares. For purposes of this
limitation, the shares of Stock underlying any Awards which are forfeited,
canceled, reacquired by the Company, satisfied without the issuance of Stock or
otherwise terminated (other than by exercise) shall be added back to the shares
of Stock available for issuance under the Plan so long as the participants to
whom such Awards had been previously granted received no benefits of ownership
of the underlying shares of Stock to which the Award related. Shares issued
under the Plan may be authorized but unissued shares or shares reacquired by the
Company.

(b) Stock Dividends, Mergers, etc. In the event of a stock dividend, stock split
or similar change in capitalization affecting the Stock, the Board shall make
appropriate adjustments in (i) the number and kind of shares of stock or
securities on which Awards may thereafter be granted, (ii) the number and kind
of shares remaining subject to outstanding Awards, and (iii) the option or
purchase price in respect of such shares. In the event of any merger,
consolidation, dissolution or liquidation of the Company, the Board in its sole
discretion may, as to any outstanding Awards, make such substitution or
adjustment in the aggregate number of shares reserved for issuance under the
Plan and in the number and purchase price (if any) of shares subject to such
Awards as it may determine and as may be permitted by the terms of such
transaction, or accelerate, amend or terminate such Awards upon such terms and
conditions as it shall provide (which, in the case of the termination of the
vested portion of any Award, shall require payment or other consideration which
the Board deems equitable in the circumstances).

4. Eligibility. Participants in the Plan will be such full or part-time officers
and other employees of the Company and its Subsidiaries who are responsible for
or contribute to the management, growth or profitability of the Company and its
Subsidiaries and who are selected from time to time by the Board, in its sole
discretion. Non-Employee Directors, consultants and advisors are also eligible
to participate in the Plan to the extent provided in Sections 5(c) and
(d) below.

 

3



--------------------------------------------------------------------------------

5. Stock Options. Any Stock Option granted under the Plan shall be in such form
as the Board may from time to time approve. Stock Options granted under the Plan
may be either Incentive Stock Options or Non-Qualified Stock Options. To the
extent that any option does not qualify as an Incentive Stock Option, it shall
constitute a Non-Qualified Stock Option. Stock Options granted to employees
which are not specified otherwise shall be deemed Incentive Stock Options,
subject only to the satisfaction of any conditions necessary for such
designation. No Incentive Stock Option shall be granted under the Plan after ten
years from the date of shareholder approval of the authorized shares to which
such Option shall relate.

(a) Stock Options Granted to Employees. The Board in its discretion may grant
Stock Options to employees of the Company or any Subsidiary. Stock Options
granted to employees pursuant to this Section shall be subject to the following
terms and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Board shall deem desirable:

(i) Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5(a) shall be determined by the
Board at the time of grant but shall be, in the case of Incentive Stock Options,
not less than 100% of Fair Market Value on the date of grant and, in the case of
Non-Qualified Stock Options, not less than 50% of Fair Market Value on the date
of grant.

(ii) Option Term. The term of each Stock Option shall be fixed by the Board, but
no Incentive Stock Option shall be exercisable more than ten years after the
date the option is granted. If an employee owns or is deemed to own (by reason
of the attribution rules of Section 424(d) of the Code) more than 10% of the
combined voting power of all classes of stock of the Company or any Subsidiary
or parent corporation and an Incentive Stock Option is granted to such employee,
the term of such option shall be no more than five years from the date of grant.

(iii) Exercisability; Rights of a Shareholder. Stock Options shall become vested
and exercisable at such time or times, whether or not in installments, as shall
be determined by the Board at or after the grant date. The Board may at any time
accelerate the exercisability of all or any portion of any Stock Option. An
optionee shall have the rights of a shareholder only as to shares acquired upon
the exercise of a Stock Option and not as to unexercised Stock Options.

(iv) Method of Exercise. Stock Options may be exercised in whole or in part, by
giving written notice of exercise to the Company, specifying the number of
shares to be purchased. Payment of the purchase price may be made by one or more
of the following methods:

(A) In cash, by certified or bank check or other instrument acceptable to the
Board;

(B) In the form of unrestricted, freely-tradeable shares of Stock that are not
then subject to restrictions under any Company plan or applicable securities
laws, if permitted by the Board in its discretion, and only to the extent that
such an exercise of the Option would not result in an accounting compensation
charge with respect to the shares used to pay the purchase price. Such
surrendered shares shall be valued at Fair Market Value on the exercise date; or

 

4



--------------------------------------------------------------------------------

(C) If the Shares underlying the Option are then covered by an effective
registration statement (there being no obligation of the Company to file or
maintain the effectiveness of such registration statement), by the optionee
delivering to the Company a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company cash or
a check payable and acceptable to the Company to pay the purchase price;
provided that in the event the optionee chooses to pay the purchase price as so
provided, the optionee and the broker shall comply with such procedures and
enter into such agreements of indemnity and other agreements as the Board shall
prescribe as a condition of such payment procedure, and such an exercise of the
Option would not result in an accounting compensation charge with respect to the
shares used to pay the purchase price. Payment instruments will be received
subject to collection.

The delivery of certificates representing shares of Stock to be purchased
pursuant to the exercise of a Stock Option will be contingent upon receipt from
the optionee (or a purchaser acting in his stead in accordance with the
provisions of the Stock Option) by the Company of the full purchase price for
such shares and the fulfillment of any other requirements contained in the Stock
Option or applicable provisions of laws.

(v) Non-transferability of Options. No Stock Option shall be transferable by the
optionee otherwise than by will or by the laws of descent and distribution. All
Stock Options shall be exercisable, during the optionee’s lifetime, only by the
optionee, except as expressly set forth herein or in any agreement evidencing an
Award.

(vi) Termination by Death. If any optionee’s employment by the Company and its
Subsidiaries terminates by reason of death, any Stock Option granted pursuant to
this Section 5(a) may thereafter be exercised, to the extent exercisable at the
date of death, by the legal representative or legatee of the optionee, for a
period of 180 days (or such longer period as the Board shall specify at any
time) from the date of death, or until the expiration of the stated term of the
Option, if earlier.

(vii) Termination by Reason of Disability. Any Stock Option held by an optionee
whose employment by the Company and its Subsidiaries has terminated by reason of
Disability may thereafter be exercised, to the extent it was exercisable at the
time of such termination, for a period of twelve months (or such longer period
as the Board shall specify at any time) from the date of such termination of
employment, or until the expiration of the stated term of the Option, if
earlier.

The Board shall have sole authority and discretion to determine whether a
participant’s employment has been terminated by reason of Disability. Except as
otherwise provided by the Board at the time of grant, the death of an optionee
during a period provided in this Section for the exercise of a Non-Qualified
Stock Option, shall extend such period for 180 days from the date of death,
subject to termination on the expiration of the stated term of the Option, if
earlier.

(viii) Termination for Cause. If any optionee’s employment by the Company and
its Subsidiaries has been terminated for Cause, any Stock Option held by such
optionee shall immediately terminate and be of no further force and effect;
provided, however, that the Board may, in its sole discretion provide that such
stock option can be exercised for a period of up to 30 days from the date of
termination of employment or until the expiration of the stated term of the
Option, if earlier.

(ix) Other Termination. Unless otherwise determined by the Board, if an
optionee’s employment by the Company and its Subsidiaries terminates for any
reason other than death, Disability, or for Cause, any Stock Option held by such
optionee may thereafter be exercised, to the extent it was exercisable on the
date of termination of employment until the expiration of the stated term of the
Option.

(x) Approval by Shareholders. In the event the Plan is not approved by a
majority of the shareholders of the Company within twelve months of the date the
Board of Directors of the Company approve and adopt the plan, the company shall
not grant any Incentive Stock Options, and any options granted as Incentive
Stock Options shall be deemed Non-Qualified Stock Options.

 

5



--------------------------------------------------------------------------------

(b) Form of Settlement. Shares of Stock issued upon exercise of a Stock Option
shall be free of all restrictions under the Plan, except as otherwise provided
in this Plan or as required by applicable securities laws. Notwithstanding the
foregoing, the share certificates may bear a restrictive legend indicating that
the shares are not registered if the Shares are not, at the time of issuance,
covered by an effective registration statement, and may not be sold or otherwise
transferred absent such registration or an exemption therefrom.

(c) Stock Options Granted to Non-Employee Directors. The Board in its discretion
may grant Non-Qualified Stock Options to Non-Employee Directors of the Company.
Stock Options granted to Non-Employee Directors pursuant to this Section shall
be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Board shall deem desirable:

(i) Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5(c) shall be determined by the
Board at the time of grant, but shall not be less than 50% of Fair Market Value
on the date of grant.

(ii) Option Term. The term of each Stock Option shall be fixed by the Board.

(iii) Exercisability; Rights of a Shareholder. Stock Options shall become vested
and exercisable at such time or times, whether or not in installments, as shall
be determined by the Board at or after the grant date. The Board may at any time
accelerate the exercisability of all or any portion of any Stock Option. An
optionee shall have the rights of a shareholder only as to shares acquired upon
the exercise of a Stock Option and not as to unexercised Stock Options.

(iv) Method of Exercise. Stock Options may be exercised in whole or in part, by
giving written notice of exercise to the Company, specifying the number of
shares to be purchased. Payment of the purchase price may be made by one or more
of the following methods:

(A) In cash, by certified or bank check or other instrument acceptable to the
Board;

(B) In the form of unrestricted, freely-tradeable shares of Stock that are not
then subject to restrictions under any Company plan or applicable securities
laws, if permitted by the Board in its discretion, and only to the extent that
such an exercise of the Option would not result in an accounting compensation
charge with respect to the shares used to pay the purchase price. Such
surrendered shares shall be valued at Fair Market Value on the exercise date; or

(C) If the Shares underlying the Option are then covered by an effective
registration statement (there being no obligation of the Company to file or
maintain the effectiveness of such registration statement), by the optionee
delivering to the Company a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company cash or
a check payable and acceptable to the Company to pay the purchase price;
provided that in the event the optionee chooses to pay the purchase price as so
provided, the optionee and the broker shall comply with such procedures and
enter into such agreements of indemnity and other agreements as the Board shall
prescribe as a condition of such payment procedure, and such an exercise of the
Option would not result in an accounting compensation charge with respect to the
shares used to pay the purchase price. Payment instruments will be received
subject to collection.

 

6



--------------------------------------------------------------------------------

The delivery of certificates representing shares of Stock to be purchased
pursuant to the exercise of a Stock Option will be contingent upon receipt from
the optionee (or a purchaser acting in his stead in accordance with the
provisions of the Stock Option) by the Company of the full purchase price for
such shares and the fulfillment of any other requirements contained in the Stock
Option or applicable provisions of laws.

(v) Non-transferability of Options. No Stock Option shall be transferable by the
optionee otherwise than by will or by the laws of descent and distribution. All
Stock Options shall be exercisable, during the optionee’s lifetime, only by the
optionee, except as expressly set forth herein or on any agreement evidencing an
Award.

(vi) Termination by Death. If any optionee’s service as a member of the board of
directors to the Company or its Subsidiaries terminates by reason of death, any
Stock Option granted pursuant to this Section 5(c) may thereafter be exercised,
to the extent exercisable at the date of death, by the legal representative or
legatee of the optionee, for a period of 180 days (or such longer period as the
Board shall specify at any time) from the date of death, or until the expiration
of the stated term of the Option, if earlier.

(vii) Termination by Reason of Disability. Any Stock Option held by an optionee
whose service as a member of the board of directors to the Company or its
Subsidiaries has terminated by reason of Disability may thereafter be exercised,
to the extent it was exercisable at the time of such termination, for a period
of twelve months (or such longer period as the Board shall specify at any time)
from the date of such termination of service, or until the expiration of the
stated term of the Option, if earlier. The Board shall have sole authority and
discretion to determine whether a participant’s service has been terminated by
reason of Disability.

(viii) Termination for Cause. If any optionee’s service as a member of the board
of directors to the Company or its Subsidiaries has been terminated for Cause,
any Stock Option held by such optionee shall immediately terminate and be of no
further force and effect; provided, however, that the Board may, in its sole
discretion, provide that such stock option can be exercised for a period of up
to 30 days from the date of termination of service or until the expiration of
the stated term of the Option, if earlier.

(ix) Other Termination. Unless otherwise determined by the Board, if an
optionee’s service as a member of the board of directors to the Company or its
Subsidiaries terminates for any reason other than death, Disability, or for
Cause, any Stock Option held by such optionee may thereafter be exercised, to
the extent it was exercisable on the date of termination of service, for three
months (or such longer period as the Board shall specify at any time) from the
date of termination of service or until the expiration of the stated term of the
Option, if earlier.

(x) Form of Settlement. Shares of Stock issued upon exercise of a Stock Option
shall be free of all restrictions under the Plan, except as otherwise provided
in this Plan or the Stockholders’ Agreement. Notwithstanding the foregoing, the
share certificates may bear a restrictive legend indicating that the shares are
not registered if the Shares are not, at the time of issuance, covered by an
effective registration statement.

 

7



--------------------------------------------------------------------------------

(d) Stock Options Granted to Consultants and Advisors.

(i) Grant of Options. The Board in its discretion may grant Non-Qualified Stock
Options to any individual who is rendering services as a consultant, advisor or
other independent contractor to the Company.

(ii) Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section shall be determined by the Board
at the time of grant, but shall not be less than 50% of the Fair Market Value of
the Stock on the date the Stock Option is granted.

(iii) Exercise; Termination; Non-transferability. No Option issued under this
Section shall be exercisable after the expiration of ten years from the date
upon which such Option is granted.

The rights of a consultant or advisor in an Option granted under this Section
shall terminate three months after such consultant or advisor ceases to act as
such on the behalf of the Company or the specified expiration date, if earlier;
provided, however, that if the consultant or advisor ceases to serve as such on
behalf of the Company for Cause, the rights shall terminate immediately on the
date on which he ceases to be a consultant or advisor, except, in any case, if
the Consultant’s termination is the result of becoming an employee of the
Company.

No Stock Option granted under this Section shall be transferable by the optionee
otherwise than by will or by the laws of descent and distribution, and such
Options shall be exercisable, during the optionee’s lifetime only by the
optionee. Any Option granted to a consultant or advisor and outstanding on the
date of his death may be exercised by the legal representative or legatee of the
optionee for a period of 180 days from the date of death or until the expiration
of the stated term of the option, if earlier.

Options granted under this Section 5(d) may be exercised only by written notice
to the Company specifying the number of shares to be purchased. Payment of the
full purchase price of the shares to be purchased may be made by one or more of
the methods specified in Section 5(a)(iv). An optionee shall have the rights of
a shareholder only as to shares acquired upon the exercise of a Stock Option and
not as to unexercised Stock Options.

(iv) Limited to Consultants or Advisors. The provisions of this Section shall
apply only to Options granted or to be granted pursuant to this Section to
consultants or advisors, and shall not be deemed to modify, limit or otherwise
apply to any other provision of this Plan or to any Option issued under Sections
5(a), (b) or (c) of this Plan. To the extent inconsistent with the provisions of
any other Section of this Plan, the provisions of this Section shall govern the
rights and obligations of the Company and consultants or advisors respecting
Options granted or to be granted to consultants or advisors pursuant to this
Section.

6. Tax Withholding. Each participant shall, no later than the date as of which
the value of an Award or other amounts received thereunder first becomes
includable in the gross income of the participant for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the Board
regarding payment of any Federal, state, or local taxes of any kind required by
law to be withheld with respect to such income. The Company and its Subsidiaries
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the participant.

7. Transfer, Leave of Absence, Etc. For purposes of the Plan, the following
events shall not be deemed a termination of employment:

(a) a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or

 

8



--------------------------------------------------------------------------------

(b) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Board otherwise so provides in
writing.

8. Amendments and Termination. The Board may at any time amend or discontinue
the Plan and may at any time amend or cancel any outstanding Award (or provide
substitute awards at the same or reduced exercise or purchase price or with no
exercise or purchase price, but such price, if any, must satisfy the
requirements which would apply to the substitute or amended Award if it were
then initially granted under this Plan, provided, however, that no such action
shall adversely affect rights under any outstanding Award without shareholder’s
consent.

9. General Provisions.

(a) No Distribution Compliance with Legal Requirements. The Board may require
each person acquiring shares pursuant to an Award to represent to and agree with
the Company in writing that such person is acquiring the shares without a view
to distribution thereof, and to make such other representations as may be
required, in the sole judgment of the Company, to comply with applicable
securities laws.

No shares of Stock shall be issued pursuant to an Award until all applicable
securities law and other legal and stock exchange requirements have been
satisfied. The Board may require the placing of such stop orders and restrictive
legends on certificates for Stock and Awards as it deems appropriate.

(b) Delivery of Stock Certificates. Delivery of stock certificates to
participants under this Plan shall be deemed effected for all purposes when the
Company or a stock transfer agent of the Company shall have delivered such
certificates in the United States mail, addressed to the participant, at the
participant’s last known address on file with the Company.

(c) Other Compensation Arrangements; No Employment Rights. Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, subject to shareholder approval if such approval
is required; and such arrangements may be either generally applicable or
applicable only in specific cases. The adoption of the Plan and the grant of
Awards do not confer upon any employee any right to continued employment with
the Company or any Subsidiary, nor do they effect or amend in any manner the
terms or conditions of any employment, consulting or similar agreement between
the Company (or any Subsidiary) and any recipient

(d) Notices. Any notice to be given to the Company pursuant to the provisions of
the Plan shall be addressed to the Company in care of its Secretary (or such
other person as the Company may designate from time to time) at its principal
executive office, and any notice to be given to a participant shall be delivered
personally or addressed to him or her at the address given beneath his or her
signature on the instrument evidencing his or her Award, or at such other
address as such participant may hereafter designate in writing to the Company.
Any such notice shall be deemed duly given on the date and at the time delivered
via personal, courier or recognized overnight delivery service or, if sent via
telecopier, on the date and at the time telecopied with confirmation of delivery
or, if mailed, on the date five (5) days after the date of the mailing (which
shall be by regular, registered or certified mail). Delivery of a notice by
telecopy (with confirmation) shall be permitted and shall be considered delivery
of a notice notwithstanding that it is not an original that is received.

(e) Effective Date of Plan. The Plan shall be effective as of the date on which
the Plan was adopted by the Board (October 4, 2007).

 

9



--------------------------------------------------------------------------------

(f) Availability of Plan. A copy of this Plan shall be delivered to the
Secretary of the Company and shall be shown by him or her to any eligible person
making reasonable inquiry concerning it.

(g) Invalid Provisions. In the event that any provision of this Plan is found to
be invalid or otherwise unenforceable under any applicable law, such invalidity
or unenforceability shall not be construed as rendering any other provision
contained herein as invalid or unenforceable, and all such other provisions
shall be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.

(h) Governing Law. This Plan shall be governed by Illinois law except to the
extent such law is preempted by federal law.

Date Approved by the Board: October 4, 2007.

 

10